DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1-13 are objected to because of the following informalities:  
In claim 1, line 7, a ";” should be inserted after "layer". 
Appropriate correction is required.  Claims 2-13 are included in the objection as being dependent upon claim 1.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/145,130 (U.S. Pub. Application   20190296102 A1) in view of Nakatani et al. (U.S. Pub. Application 20020117743 A1) and Baek et al. (US 2009/0310323 A1).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.




Regarding Claim 1:
Claim 1 of Instant Application (16/542,291) 
 Claim 1 of copending Application No. 16/145,130
An embedded component structure, comprising:
•	a circuit board having a through hole, and the circuit board comprising:
•	a core layer;
•	a first circuit layer, disposed on the core layer; 
•	a second circuit layer, disposed on the core layer opposite to the first circuit layer, wherein the through hole at least penetrates the first circuit layer and the core layer an electronic component, disposed in the through hole, wherein the electronic component  includes a plurality of connection pads exposed to the outside of the through hole;
•	a dielectric material layer, at least filled in the through hole, wherein the Young's modulus of the core layer is greater than the Young's modulus of the dielectric material layer; 
•	a connection circuit layer, covered and physically in contact to a first electrical connection 

a circuit board having a through hole, and the circuit board comprising:
a core layer;
a first circuit layer, disposed on the core layer;
a second circuit layer, disposed on the core layer opposite to the first circuit layer, wherein the through hole at least penetrates the first circuit layer and the core layer an electronic component, disposed in the through hole, wherein the electronic component includes a plurality of connection pads exposed to the outside of the through hole;
a dielectric material layer, at least filled in the through hole; 
a connecting circuit layer and at least one of a second electrical connecting surface of each of the 


Claims 1-13 of copending Application No. 16/145,130 do not explicitly claim wherein the Young's modulus of the core layer is greater than the Young's modulus of the dielectric material layer and connection circuit layer covered and physically in contact to a first electrical connection surface of the first circuit layer.
Nakatani et al. teaches wherein the Young's modulus of the core layer (105) is greater than the Young's modulus of the dielectric material layer (106) (para. [0061-0071]).
Baek et al. discloses a connection circuit layer (110), covered and physically in contact to a first electrical connection surface (top surface of 102a) of the first circuit layer (102a) (para. 0074; Fig. 17).
The inventions of the copending Application No. 16/145,130, Nakatani et al. and Baek et al. are all analogous as both are directed towards forming an embedded component structure comprising a core layer surrounded by a dielectric layer and one of ordinary skill in the art would have had a reasonable expectation of success to modify copending Application No. 16/145,130 with the specified feature(s) of Nakatani et al. and Baek et al.  because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the art prior to the effective filing date to modify the device by changing the material of the core layer such that the Young's modulus of the core layer is greater than the Young's modulus of the dielectric material layer as disclosed by Nakatani et al. and to further modify the shape of the connection circuit layer such that the connection circuit layer is covered and physically in contact to a first electrical connection surface of the first circuit layer as 
Regarding claims 2-13, copending Application No. 16/145,130 teaches the entire claim structure as recited in claims 2-13.
Claim 2 of Instant Application (16/542,291) 
 Claim 2 of copending Application No. 16/145,130
wherein the dielectric material layer is further filled between each of the connection pads and the first circuit layer and has a dielectric surface coplanar with the first electrical connection surface, and the connection circuit layer covers and contacts the first electrical connection surface, the dielectric surface, and the second electrical connection surface.
wherein the dielectric material layer is further filled between each of the connection pads and the first circuit layer and has a dielectric surface coplanar with the first electrical connection surface, and the connecting circuit layer covers and contacts the first electrical connection surface, the dielectric surface, and the second electrical connection surface.
Claim 3 of Instant Application (16/542,291)
Claim 3 of copending Application No. 16/145,130
wherein on a cross section perpendicular to the first electrical connection surface, a cross-sectional  thickness of the connection circuit layer on the first electrical connection surface, a cross-sectional thickness of the connection circuit layer on the dielectric surface, and a cross-sectional thickness of the circuit layer on the second electrical connection surface are substantially the same.




Claim 4 of Instant Application (16/542,291)
Claim 4 of copending Application No. 16/145,130
wherein a cross-sectional area of the through hole is larger than a surface area of the second electrical connection surface.
wherein a cross-sectional area of the through hole is larger than a surface area of the second electrical connection surface.
Claim 5 of Instant Application (16/542,291)
Claim 5 of copending Application No. 16/145,130
further comprising:
a first dielectric layer, disposed on the same side of the first circuit layer as the core layer and covered at least a portion of the first circuit layer and at least a portion of the connection circuit layer, wherein the first dielectric layer includes at least one opening exposing the first circuit layer or the connection circuit layer.
further comprising:
a first dielectric layer, disposed on the same side of the first circuit layer as the core layer and covered at least a portion of the first circuit layer and at least a portion of the connection circuit layer, wherein the first dielectric layer includes at least one opening exposing the first circuit layer or the connection circuit layer.
Claim 6 of Instant Application (16/542,291)
Claim 6 of copending Application No. 16/145,130
wherein the material of the first dielectric layer includes a solder resist material or a photoimageable dielectric material.
wherein the material of the first dielectric layer includes a solder resist material or a photoimageable dielectric material.
Claim 7 of Instant Application (16/542,291)
Claim 7 of copending Application No. 16/145,130
wherein the dielectric material layer includes a cover portion outside the through hole, and the cover portion covers a side of the core layer on which the 


Claim 8 of copending Application No. 16/145,130
wherein the cover portion of the dielectric material layer includes at least one dielectric opening exposing the second circuit layer.
wherein the cover portion of the dielectric material layer includes at least one dielectric opening exposing the second circuit layer.
Claim 9 of Instant Application (16/542,291)
Claim 9 of copending Application No. 16/145,130
further comprising:
a second dielectric layer, covered the cover portion of the dielectric material layer, wherein the second dielectric layer includes at least one opening exposing the second circuit layer.
further comprising:
a second dielectric layer, covered the cover portion of the dielectric material layer, wherein the second dielectric layer includes at least one opening exposing the second circuit layer.
Claim 10 of Instant Application (16/542,291)
Claim 10 of copending Application No. 16/145,130
wherein the material of the second dielectric layer includes a solder resist material or a photoimageable dielectric material.
wherein the material of the second dielectric layer includes a solder resist material or a photoimageable dielectric material.
Claim 11 of Instant Application (16/542,291)
Claim 11 of copending Application No. 16/145,130
wherein the first electrical connection surface of the first circuit layer is coplanar with at least one of the second electrical connection surface of each of the connection pads.





Claim 12 of Instant Application (16/542,291)
Claim 12 of copending Application No. 16/145,130
wherein the circuit board further comprising:
at least one conductive through hole, penetrated the core layer to electrically connect the first circuit layer and the second circuit layer.
wherein the circuit board further comprising:
at least one conductive through hole, penetrated the core layer to electrically connect the first circuit layer and the second circuit layer.
Claim 13 of Instant Application (16/542,291)
Claim 13 of copending Application No. 16/145,130
wherein the through hole is connected to the at least one conductive through hole.
wherein the through hole is connected to the at least one conductive through hole.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baek et al. (US 2009/0310323 A1).

    PNG
    media_image1.png
    208
    428
    media_image1.png
    Greyscale

Regarding claim 1, Baek et al.  discloses (in figures 17 (attached above) – 18 and related text) and related text) an embedded component structure, comprising:
a circuit board (100) having a through hole (103 as shown in Fig. 11), and the circuit board (100) comprising:
a core layer (105) (para. [053-0054]);
a first circuit layer (102a), disposed on the core layer (105) (para. [0052-0053]; and
a second circuit layer (102c), disposed on the core layer (105) opposite to the first circuit layer (102a), wherein the through hole (103) at least penetrates the first circuit layer (102a) and the core layer (105) (para. [0053-0057]); 
an electronic component (107), disposed in the through hole (103), wherein the electronic component (107) includes a plurality of connection pads (108) exposed to the outside of the through hole (103) (para. [0060]);
a dielectric material layer (109a/109b), see para. [0063]), at least filled in the through hole (103), wherein the Young's modulus of the core layer (105, i.e. copper laminate as discussed in para 
a connection circuit layer (110), covered and physically in contact to a first electrical connection surface (top surface of 102a) of the first circuit layer (102a) and at least one of a second electrical connection surface (the top surface of pads 108) of each of the connection pads (108), wherein the connection pads (108) are electrically connected to the first circuit layer (102a) by the connection circuit layer (110) (para. [0074]).
Regarding claim 2, Baek et al. discloses the dielectric material layer (109a/109b) is further filled between each of the connection pads (108) and the first circuit layer (102a) and has a dielectric surface coplanar with the first electrical connection surface (i.e. top surface of 102a), and the connection circuit layer (110) covers and contacts the first electrical connection surface (i.e. top surface of 102a), the dielectric surface, and the second electrical connection surface (the top surface of pads 108) (Baek et al.: para. [0050 and 0074-0075])
Regarding claim 3, Baek et al. discloses on a cross section perpendicular to the first electrical connection surface (i.e. top surface of 102a), a cross-sectional thickness of the connection circuit layer (110) on the first electrical connection surface (i.e. the bottom surface of 174), a cross-sectional thickness of the connection circuit layer (110) on the dielectric surface, and a cross-sectional thickness of the connection circuit layer (110) on the second electrical connection surface (the top surface of pads 108) are substantially the same (Baek et al.: para. [0050 and 0074-0075]).
Regarding claim 4, Baek et al. discloses a cross-sectional area of the through hole (103) is larger than a surface area of the second electrical connection surface (the top surface of pads 108) (Baek et al.: See Fig. 11).
Regarding claim 5, Baek et al. discloses a first dielectric layer (111), disposed on the same side of the first circuit layer (102a) as the core layer (105) and covered at least a portion of the first circuit layer 
Regarding claim 6, Baek et al. discloses the material of the first dielectric layer (111) includes a solder resist material or a photoimageable dielectric material (Baek et al.: para. [0072 and 0074]).
Regarding claim 7, Baek et al. discloses the dielectric material layer (109a/109b) includes a cover portion outside the through hole (103), and the cover portion covers a side of the core layer (105) on which the second circuit layer (102c) is disposed and covers at least a portion of the second circuit layer (102c) (Baek et al.: para. [0049-0050]).
Regarding claim 8, Baek et al. discloses the cover portion of the dielectric material layer (109a/109b) includes at least one dielectric opening exposing the second circuit layer (102c) (Baek et al.: para. [0049-0050]).
Regarding claim 9, Baek et al. discloses a second dielectric layer (109c), covered the cover portion of the dielectric material layer (109a/109b), wherein the second dielectric layer (109c) includes at least one opening exposing the second circuit layer (102c) (Baek et al.: para. [0049-0050]).
Regarding claim 10, Baek et al. discloses the material of the second dielectric layer (109c) includes a solder resist material or a photoimageable dielectric material (Baek et al.: para. [0059]).
Regarding claim 11, Baek et al. discloses the first electrical connection surface (i.e. top surface of 102a) of the first circuit layer (102a) is coplanar with at least one of the second electrical connection surface (the top surface of pads 108) of each of the connection pads (108) Baek et al. : (para. [0045-0047]).
Regarding claim 12, Baek et al. discloses the circuit board (100) further comprising: at least one conductive through hole (102b), penetrated the core layer (105) to electrically connect the first circuit layer (102a) and the second circuit layer (102c) (Baek et al.: para. [0045]).
.

Response to Arguments
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNON P WEBB whose telephone number is (571)270-3332.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne A Gurley can be reached on (570) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/V.P.W/Examiner, Art Unit 2811      
/LYNNE A GURLEY/Supervisory Patent Examiner, Art Unit 2811